DETAILED ACTION
The following is a first action on the merits of application serial no. 16/558583 filed 9/3/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 9/3/19 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
-“an electric storage unit (generic placholder) in which electricity generated by the first motor is accumulated” (function) in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Note: Claim 6 recites the term “types” which via MPEP 2173.05(b)(E) can make the limitations combined with the term indefinite, however, based on the use of the term “types” as written in claim 6, it is not considered to be indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al 20160368361 (IDS cited art) and Haruhisa 20060289212 in view of JP2018098900A.  As to claim 1, Endo discloses a control system for a hybrid vehicle, comprising: an engine (1); a first motor (2) having a generating function; a differential mechanism (4, 9) comprising an input element (8, 10) connected to the engine, a reaction element (5) connected to the first motor, and an output element (11) connected to a drive wheel (via 22); and an electric storage unit (23) in which electricity generated by the first motor is accumulated, wherein an electric vehicle mode (EV) can be selected by manipulating the differential mechanism from a first electric vehicle mode in which a ratio of a speed of the first motor to a speed of the drive wheel is a first predetermined ratio (as described in applicant’s specification pertaining to corresponding JP2017007437 in [0006]-[0007]), and a second electric vehicle mode in which a ratio of the speed of the first motor to the speed of the drive wheel is a second predetermined ratio that is smaller than the first predetermined ratio (as described in applicant’s specification pertaining to corresponding JP2017007437 in [0006]-[0007]), however, Endo doesn’t disclose the control system comprising a controller that is configured to select the first electric vehicle mode and the second electric vehicle mode depending on a speed of the hybrid vehicle, determine whether an acceptable input power to the electric storage unit is smaller than a threshold value, and inhibit selection of the first electric vehicle mode if the acceptable input power to the electric storage unit is smaller than the threshold value so that the engine is allowed to be cranked by the first motor in the electric vehicle mode.
As to claim 1, Haruhisa discloses a control system for a hybrid vehicle, comprising: an engine (E); a first motor (MG1) having a generating function; a differential mechanism (PG1, PG2, PG3) comprising an input element (P2 or R3) connected to the engine, a reaction element (R2) connected to the first motor, and an output element (P3) connected to a drive wheel (18); and an electric storage unit (4) in which electricity generated by the first motor is accumulated, wherein an electric vehicle mode (EV) can be selected by manipulating the differential mechanism from a first electric vehicle mode in which a ratio of a speed of the first motor to a speed of the drive wheel is a first predetermined ratio (Figures 2A-2E) and a second electric vehicle mode in which a ratio of the speed of the first motor to the speed of the drive wheel is a second predetermined ratio that is smaller than the first predetermined ratio (Figures 2A-2E), the control system comprising a controller (6) that is configured to select the a battery charge state to the electric storage unit is smaller than a threshold value ([0059], [0082], defined level or predetermined value), and inhibit selection of the first electric vehicle mode if the battery state charge to the electric storage unit is smaller than the threshold value so that the engine is allowed to be cranked by the first motor in the electric vehicle mode (Haruhisa discloses changing or preventing selection of non iVT modes even in the EV mode based on the battery charge state threshold ([0082]-[0084] which is used in combination with the engine start control). However, Haruhisa uses a battery charge state to control selection of electric vehicle modes and doesn’t disclose using an acceptable input power to the electric storage unit as recited.
JP discloses a control system for a hybrid vehicle and shows that it is well known in the art to use acceptable input power to an electric storage unit (12, 14) compared to a threshold value (Win) in combination with a battery charge state value (SWin) for controlling battery state of the vehicle.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the acceptable input power to the storage units to control electric vehicle mode selections in Endo and Harushia in view of JP to ensure that the mode changes can thus be carried out that is suitable for the operating conditions of the battery (i.e., temperature) thus ensuring low cost operation of the battery and vehicle.



As to claim 8, Haruhisa discloses wherein the threshold value varies in proportion to a change in the speed of the hybrid vehicle (Figure 10 shows that it is well known in art to have input/output state of battery vary based on vehicle speed).

As to claim 9, Endo discloses wherein the hybrid vehicle further comprises: a second motor (3) connected to the drive wheel in a torque transmittable manner, wherein the differential mechanism comprises a first planetary gear unit (4) that performs a differential action among a first input element, a first reaction element, and a first output element, a second planetary gear unit (9) that performs a differential action among a second input element, a second reaction element, and a second output element, a first engagement device (CL1) that selectively connects the first input element and the second input element, a second engagement device (CL2) that selectively connects at least two elements of the second planetary gear unit to rotate the second planetary gear unit integrally, and a third engagement device (B) that stops a rotation of the first input element, the first input element (8) is connected to the engine, the first reaction element (5) is connected to the first motor, the first output element (6) .

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 3 in combination with its dependency from claim 1) the control system wherein the threshold value includes a first and second value in which the first value is set to a current acceptable input power, the second value is set to a predicted value of the acceptable input power that is greater than the first value wherein the controller further estimates the predicted value when cranking the engine by the first motor in the first or second electric modes, determines whether the predicted value is smaller than the second value and inhibit selection of the first mode if the predicted value is smaller than the second value and in combination with the limitations as written.
-(as to claim 4 in combination with its dependency from claim 1) the control system wherein the controller shifts an operating mode from the first mode to the second mode while inhibiting the selection of that mode if the acceptable input power during propulsion in the first mode is smaller than the threshold value and maintains the and in combination with the limitations as written.
-(as to claim 5 in combination with its dependency from claim 1) the control system wherein the controller determines the acceptable input power is smaller than the threshold value in a transient state of shifting an operating mode from the second to first mode and cancels the operation while returning the mode to the second mode if the acceptable input power is smaller than the threshold value and in combination with the limitations as written.
-(as to claim 6 in combination with its dependency from claim 1) the control system wherein the storage unit includes two types of devices which outputs density of energy density which are different and the controller transfers electricity accumulated in one of the devices to the other device if the acceptable input power to one of the devices is smaller than the threshold value when starting the engine and in combination with the limitations as written.
-(as to claim 7 in combination with its dependency from claim 1) the control system wherein the controller shifts an operating mode to the first mode after the vehicle stops, when the vehicle is decelerated so that the operating mode is shifted from the second mode to the first mode and in combination with the limitations as written.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-JP2009298301A and JP2009154723A both discloses (see abstracts) a control system for a hybrid vehicle and shows that it is well known in the art to use acceptable input power to an electric storage unit compared to a threshold value in combination with a battery charge state value for controlling battery state of the vehicle. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        October 23, 2021